Exhibit 10.1

     
Oncothyreon Inc.
  MAIN 206.801.2100
www.oncothyreon.com
  FAX    206.801.2101
 
   
2601 Fourth Ave., Suite 500
Seattle, WA 98121
   

July 6, 2009
Ms. Diana F. Hausman
Seattle, WA 98102
Dear Diana,
I am delighted to offer you the position of Vice President, Clinical Development
at Oncothyreon Inc. This position reports to Robert Kirkman, President and CEO.
Your official start date will be determined upon acceptance. This offer includes
the following:

  1.   A base salary for a regular, full-time position of $12,083.34 per
semi-monthly pay period (equivalent to $290,000 on an annual basis). Salaries
are paid twice a month, by direct deposit, on the 15th and the second last
banking day of each month.     2.   You are eligible to participate in the
Company’s non-qualified Stock Option Plan. The plan is governed by the Company’s
“Amended and Restated Share Option Plan” (the “Option Plan”) and the terms of
this document will govern. A total of 30,000 optioned shares of the Company will
be granted at the first Board of Directors meeting following your employment
start date. Stock options are vested over a four year period.     3.   You will
be eligible for our performance bonus plan at the 30% target level. The
performance bonus plan is governed by the Company’s “Employee Incentive Program”
document and the terms of this document will govern. Goals for the plan are
established at the beginning of the year, and payment is made following the
close of the year.     4.   Medical, dental, vision and life insurance, long
term disability, four weeks (20 days) of accrued vacation, 10 paid holidays and
paid parking.     5.   You will become eligible for Oncothyreon matching
contributions into the Company’s 401(k) plan upon date of hire. Oncothyreon will
match your contributions into the plan, up to a maximum of 3% of your monthly
gross salary (subject to

 



--------------------------------------------------------------------------------



 



Ms. Diana Hausman
July 6, 2009
Page 2

      maximums as deemed by law). Contributions to this plan are made through
payroll deductions. This plan is governed by plan documents provided by our
carrier for this benefit.     6.   Severance: In the event your employment is
terminated for reasons other than “cause” as the term is interpreted according
to the laws of the State of Washington:

  i)   Lump sum payment of six month’s base salary, less required withholding,
and,     ii)   Lump sum payment of six months equivalent of performance review
bonus at target, less required withholdings.

“Cause” for the purpose of this agreement shall include but not be limited to
(i) willful engaging in illegal conduct or gross misconduct which is injurious
to the Company or an affiliated company, (ii) being convicted of, or entering a
plea of nolo contendere guilty to, a felony or a crime of moral turpitude;
(iii) engaging in fraud, misappropriation, embezzlement or any other act or acts
of dishonesty resulting or intended to result directly or indirectly in a gain
or personal enrichment to you at the expense of the Company or an affiliated
company, (iv) material breach of any written policies of the Company or an
affiliated company, or (v) willful and continual failure substantially to
perform your duties with the Company, which failure has continued for a period
of at least 30 days after written notice by the Company.
To protect the Company’s proprietary interests, all of Oncothyreon’s employees
are required to sign a Confidentiality Agreement as a condition of employment.
The Company reserves the right to conduct reference checks and academic checks
on all its potential employees. Your job offer is therefore contingent upon a
clearance of such investigations. You also must be able to prove your
eligibility to work within the United States.
Please note that acceptance of this offer does not create a contract of
continuing employment with Oncothyreon Inc. Employment with the company is on an
at-will basis, meaning that the employee or the company may terminate the
employment relationship at any time and for any reason not expressly prohibited
by law.
If you are in agreement with these terms please sign and return one copy of this
letter, the other copy is for your files, to acknowledge your acceptance by
Wednesday July 8, 2009. This may be faxed to 206-801-2125.

 



--------------------------------------------------------------------------------



 



Ms. Diana Hausman
July 6, 2009
Page 3
Diana, we all look forward to you joining our team at Oncothyreon and I am
confident that you will be able to significantly contribute to the success of
our company. Please feel free to contact me at 206-801-2124 if you have any
questions.

          Sincerely,
    /s/ Kathryn Knowles     Kathryn Knowles    Director, Human Resources     

     
/s/ Diana F. Hausman
  7/8/2009
 
   
Diana F. Hausman
  Date

 